Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 5, 2018

                                       No. 04-18-00748-CR

                                  Ashley Nicole Olivia LOPEZ,
                                           Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR2149
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER
         On October 15, 2018, appellant Ashley Nicole Olivia Lopez filed a notice of appeal from
a trial court’s order placing her on deferred adjudication community supervision. The notice of
appeal was filed under trial court cause number 2018CR2149, and this court assigned the appeal
two appellate numbers: 04-18-00748-CR and 04-18-00754-CR. Thus, there are two appeals
currently pending from the same order.

        At this time, only the following documents have been filed in appellate number 04-18-
00748-CR: (1) the pro se notice of appeal; (2) a pro se motion for appointment of counsel on
appeal; (3) the trial court’s certification of defendant’s right of appeal; and (4) the certificate of
notice of appeal. The clerk’s record as well as a supplemental clerk’s record, which includes the
above documents, have been filed in appellate number 04-18-00754-CR.

       Accordingly, after review, we ORDER the clerk of this court to administratively close
appellate number 04-18-00748-CR. We ORDER the clerk of this court to transfer all filings in
appellate number 04-18-00748-CR to appellate number 04-18-00754-CR. All future filings in
this matter should be filed under 04-18-00754-CR.

        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the court reporter, if any.

                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court